 1                                                                   FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON
 2
 3                                                          Jun 20, 2019
                                                                SEAN F. MCAVOY, CLERK
 4
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7
     CARRIE R.,                                     No. 2:18-CV-0211-JTR
 8
 9                       v.                         ORDER GRANTING STIPULATED
10                                                  MOTION FOR REMAND
     COMMISSIONER OF SOCIAL                         PURSUANT TO SENTENCE FOUR
11   SECURITY,                                      OF 42 U.S.C. § 405(g)
12                Defendant.
13
14         BEFORE THE COURT is the parties’ stipulated motion to remand the
15   above-captioned matter to the Commissioner for additional administrative
16   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 20.
17   Attorney Dana Chris Madsen represents Plaintiff; Special Assistant United States
18   Attorney Leisa A. Wolf represents Defendant. The parties have consented to
19   proceed before a magistrate judge. ECF No. 6. After considering the file and
20   proposed order, IT IS ORDERED:
21         1.     The parties’ Stipulated Motion for Remand, ECF No. 20, is
22   GRANTED. The above-captioned case is REVERSED and REMANDED to the
23   Commissioner of Social Security for further administrative proceedings pursuant to
24   sentence four of 42 U.S.C. § 405(g).
25         On remand, the administrative law judge (ALJ) will hold a de novo hearing,
26   update the medical records and issue a new decision. The ALJ shall: (1) reevaluate
27   Plaintiff’s residual functional capacity pursuant to Social Security Ruling 96-8p;
28   and (2) obtain supplemental vocational expert evidence to clarify the effects of the

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   assessed limitations on Plaintiff’s ability to perform her past relevant work or other
 2   work in the national economy, with special attention to visual acuity limitations.
 3   Plaintiff may present additional testimony and submit additional evidence.
 4         2.     Judgment shall be entered for PLAINTIFF.
 5         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, and
 6   Defendant’s Motion for Summary Judgment, ECF No. 14, are STRICKEN AS
 7   MOOT.
 8         4.     An application for attorney fees and costs may be filed by separate
 9   motion.
10         The District Court Executive is directed to enter this Order, forward copies
11   to counsel, and CLOSE THE FILE.
12         DATED June 20, 2019.
13
14                                _____________________________________
                                            JOHN T. RODGERS
15                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
